         Case 6:19-cv-00018-PGB-DCI Document 1-1 Filed 01/04/19 Page 1 of 13 PageID 4
F.iliog # 81560129 E-Filed 12/03/2018 05: 18:3 l PM



                      THE CIRCUIT COURT OF THE EIGHTEENTH JUDICIAL CIRCUIT
                              IN AND FOR SEMINOLE COUNTY, FLORIDA


           BLAINE MARTIN,                                                                             CASE NO.:                2018-CA-003241-16-K


                  Plaintiff,

          v.

          AMERICAN EXPRESS BANK, FSB.
          EQUIFAX INFORMATION SEVICES,
          LLC, and EXPERIAN INFORMATION
          SOLUTIONS, INC.,


                 De/endants.
          _____________                                                     _,.;/

                                                                   COMPLAINT

                 Plaintiff, BLAINE MARTIN, brings the following action against the Defendants

          AMERICAN EXPRESS BANK1 FSB, EQUIFAX INFORMATION SERVICES, LLC,

          and EXPERIAN INFORMATION SOLUTIONS, INC., and alleges as follows:

                                                 JURISDICTION AND PARTIES

                 I.       This is an action for damages over $15,000.00 and is otherwise within the

         jurisdiction of the Court, exclusive of costs and attorney's fees.

                 2.       At all times material, Plaintiff, BLAINE MARTIN, (hereinafter referred to

          as "Plaintiff") is a resident of Seminole County, Florida, and is sui juris.

                 3.       At aJI times material, Defendant, AMERJCAN EXPRESS BANK, FSB,

         (hereinafter referred to as "AME}(") is incorporated under the United States Law as a




                        --- - - -• -- - - . ... - • • •• -•• -• .,..,_,1 _.,.. -•"-•n..- ""' "'..,. nr~""'"''"   l"'nln.ffV   ct   ••••
Case 6:19-cv-00018-PGB-DCI Document 1-1 Filed 01/04/19 Page 2 of 13 PageID 5




 federaJ savings bank and is duly licensed and authorized to engage and is engaged in the

 doing of business by virtue of the laws and regulations oftbe State of Florida.

        4.      At all times material, Defendant, EQUJFAX INFORMATION SERVICES,

LLC, (hereinafter referred to as "EQUJFAX") is incorporated in the State of Georgia and

is duly authorized to engage and is engaged in doing business in the State of Florida.

        5.      At   aJI   times    material,   Defendant,    EXPERIAN        INFORMATION

SOLUTIONS, INC., (hereinafter referred 10 as "EXPER1AN") is incorporated in the State

of California and is duly authorized to engage and is engaged in doing business in the State

of Florida.

        6.     This court has jurisdiction over the parties pursuant to 1S U.S.C. § 1681 p and

the Florida Rules of Civil Procedure.

        7.     Venue is appropriate as the Plaintiff resides in Seminole County and the

events in this case took place in Seminole County.

                                   GENERAL ALLEGATIONS

       8.      In March of 2012, AMEX issued a '"PLUM CARD" Credit Card in the name

of the Plaintiff.

       9.      In February of 2014, AMEX sued the Plaintiff for breach of contract and

quantum meruit due to Plaintiff's alleged failure to pay debt owed from use of the "PLUM

CARD."

       I0.     At all times material, Plaintiff contested the legitimacy of this debt.




                                                2
Case 6:19-cv-00018-PGB-DCI Document 1-1 Filed 01/04/19 Page 3 of 13 PageID 6




        11.    Parties agreed, by and through legal counsel, via email correspondence and

 tel~phonic communication, that no amounts were owed, and agreed to settle in full by filing

 a joint dismissal with prejudice.

        12.    In August of 2015, pursuant to the settlement, AMEX filed a Voluntary

Notice of Dismissal with Prejudice in the case. See attached as "Exhibit A ...

        13.    By entering the settJement and acknowledging no legitimate debt existed,

AMEX forfeited its rights to collect on the •owed' money.

        14.    In January of2018~ Plaintiff received a credit report and discovered AMEX

reported the "PLUM CARD" account as charged off in June of2015 and January of 2018.

        IS.   No charge off should have been reported in June of2O1S or January of20l8

due to there being no debt. Rather the 'owed' amount and any reports relating to it, should

have been deleted entirely.

       16.    On January 301)1 of 2018, Plaintiff lodged a fonnal complaint via demand

letters to AMEX, EQUIFAX, EXPERIAN, and TRANS UNION, LLC (hereinafter,

referred to '"TRANSUNION") requesting the verification and deletion of the "PLUM

CARD" account        Plaintiff's demand letters detailed and contained a copy of the

Complaint, and Voluntary Notice of Dismissal with Prejudice.

       17.    In February of 2018, TRANSUNJON sent a letter acknowledging receipt of

the fonnaJ complaint.                                                                          ,

       18.    ln March of 2018, EQUIFAX responded to Plaintifrs fonnal complaint by

labeling the account as 'disputed• on his credit repon.

       19.    AMEX and EXPERIAN failed to respond.


                                             3
Case 6:19-cv-00018-PGB-DCI Document 1-1 Filed 01/04/19 Page 4 of 13 PageID 7




        20.    Upon Plaintifrs request for verification and deletion, and in accordance with

 its standard procedures, EQUIFAX did not evaluate or consider any of Plaintiff's
 information, claims, or evidence, and did not make any attempt to substantially or

 reasonably verify Plaintiff's allegations regarding the false reporting.

        21.    Upon Plaintiff's request for verification and deletion, and in accordance with

 its standard procedures, EXPERIAN did not evaluate or consider any of Plaintiff's

infonnation, claims, or evidence, and did not make any attempt to substantially or

reasonably verify Plaintiff's allegations regarding the false reporting.

       22.     Upon Plaintiff's request for verification and deletion, and in accordance with

its standard ~rocedures, TRANSUNION verified Plaintiffs allegation and made the

appropriate corrections and deleted the information from the Plaintifrs credit report.

       23.     In August of 2017, Plaintiff attempted to obtain a mortgage and was denied

the mortgage Joan due to his credit. Other than the false, derogatory infonnation, Plaintiff

maintained exceUent personal credit and should have been approved.

       24.    In February of 2018, Plaintiff attempted to obtain a boat Joan and was denied

the loan due to his credit. Other than the false, derogatory infonnation, Plaintiff maintained

excellent personal credit and should have been approved.

       25.    Plaintiff has been damaged as a result of the foregoing.

       26.    All conditions precedent to this action have been perfonned, have occurred,

or have been waived.




                                             4
Case 6:19-cv-00018-PGB-DCI Document 1-1 Filed 01/04/19 Page 5 of 13 PageID 8




           COUNT I: FAIR CREDIT REPORTING ACT§ 168le(b)- EQUIFAX


         27.    Plaintiff incorporates paragraphs J-2 6 as though fully set forth herein.

         28.   EQUIFAX violated the Fair Credit Reporting Act (herein after referred to as

"FCRA"}, specificaJJy J5 U.S.C. § I68Je(b). by failing to establish or to follow reasonable

procedures to assure maximum possible accuracy in the preparation of the credit report and

credit files it publishes and/or maintains concerning the Plaintiff.

        29.    As a result of this conduct, action, and inaction of EQUIFAX, the Plaintiff

suffered damage by loss of credit, loss of the ability to purchase and benefit from a credit,

the mental and emotional pain and anguish and the humiliation and embarrassment ofcredit

denials.

        30.    EQUIFAX's conduct, action, and inaction was willful, rendering it liable for

punitive damages in an amount to be determined by the Court pursuant to JS U.S.C. §

168 l n. In the alternative, it was negligent, entitling the Plaintiff to recover damages under

15   u.s.c. § 16810.
        31.    The Plainti ff requests and is entitled to recover costs and attorney• s fees from

EQUIFAX in an amount to be determined by the Court pursuant to IS U.S.C. § 1681n

and/or § 168 Jo.

        32.    Plaintiff has been damaged as a result of the foregoing.


        WHEREFORE, Plaintiff BLAINE MARTIN, respectfully requests a judgment
                                   7




against Defendant, EQUIFAX, for actual, compensatory, and/or punitive damages, costs

and attorney fees. and requests a trial by jury on all issues so triable.


                                               5
Case 6:19-cv-00018-PGB-DCI Document 1-1 Filed 01/04/19 Page 6 of 13 PageID 9




          COUNT II: FAIR CREDIT REPDRTING ACT§ 1681i- EQUIFAX


       33.       Plaintiff incorporates paragraphs J-26 as though fully set forth herein.

       34.       Plaintiff advised EQUIFAX directly of the false data and demanded that the

data be removed from their consumer reports and data files.

       3S.       In violation of 15 U.S.C. § J68li(a)(4), EQUIFAX failed to review and

consider all relevant infonnation submitted by the Plaintiff in regard to the disputed

information.

       36.       In violation of 15 U.S.C. § 1681i(a)(l)(A), EQUIFAX failed to use

reasonable procedures to properly investigate Plaintiffs dispute and continued to prepare

and publish credit reports containing false information.

       37.       In violation of 15 U.S.C. § J68Ii(a)(S)1 EQUIFAX took inadequate action to

correct Plaintiffs credit reports or delete the false data or otherwise conduct an appropriate

investigation.

       38.       In violation of IS U.S.C. § 1681i(a)(2), EQUIFAX failed to provide Plaintiff

and AMEX all relevant infonnation regarding the dispute before the end of the thirty (30)

day period as proscribed by 15 U.S.C. § l681i(a)(l)(A).

       39.       EQUIFAX's conduct, action, and inaction was willful, rendering it liable for

punitive damages in an amount to be determined by the Court pursuant to I5 U.S.C. §

1681 n. In the alternative, it was negligent, entitling the Plaintiff to recover damages under

15 u.s.c. § )6810.




                                               6
Case 6:19-cv-00018-PGB-DCI Document 1-1 Filed 01/04/19 Page 7 of 13 PageID 10




           40.   The Plaintiff requests and is entitled to recover costs and attorney's fees from

 EQUIFAX in an amount to be detennined by the Court pursuant to 15 U.S.C. § 1681n

 and/or§ 16810.

        41.      Plaintiff has been damaged as a result of the foregoing.


        WHEREFORE, Plaintiff, BLAJNE MARTIN, respectfully requests a judgment

 against Defendant, EQUIFAX, for actual, compensatory, and/or punitive damages, costs

 and attorney fees, and requests a triaJ by jury on all issues so triabfe.


        COUNT Ill: FAIR CREDIT REPORTING ACT§ 1681e(b) - EXPERIAN


        42.      Plaintiff incorporates paragraphs 1-26 as though fully set forth herein.

        43.      EXPERIAN violated 15 U.S.C. § J 68 le(b) by failing to establish or to follow

 reasonable procedures to assure maximum possible accuracy in the preparation ofthe credit

report and credit files it publishes and/or maintains concerning the Plaintiff.

        44.      As a result of this conduct, action, and inaction of EXPERIAN, the Plaintiff

suffered damage by loss of credit, loss of the ability to purchase and benefit from a credit,

the mental and emotional pain and anguish and the humiJiation and embarrassment ofcredit

denials.

       45.       EXPERIAN's conductt action, and inaction was willfult rendering it liable

for punitive damages in an amount to be detennined by the Court puisuant to 15 U .S.C. §

J68Jn. ln the altemativet it was negligent, entitling the Plaintiff to recover damages under

15 U.S.C. § 16810.



                                               7
Case 6:19-cv-00018-PGB-DCI Document 1-1 Filed 01/04/19 Page 8 of 13 PageID 11




        46.     The Plaintiff requests and is entitled to recover costs and attorney's fees from

 EXPERIAN in an amount to be determined by the Court pursuant to 15 U.S.C. § 1681n

 and/or § 1681 o.

        47.    Plaintiff has been damaged as a result of the foregoing.

        WHEREFORE, Plaintiff, BLAINE MARTIN, respectfully requests a judgment

 against Defendant, EXPERIANt for actual, compensatory, and/or punitive damages, costs

 and attorney fees, and requests a trial by jury on alJ issues so triable.

          COUNT IV: FAIR CREDIT REPORTING ACT§ 1681i- EXPERIAN


        48.    Pl_aintiff incorporates paragraphs IM26 as though fully set forth herein.

       49.     Plaintiffadvised EXPERJAN directly of the false data and demanded that the

 data be removed from their consumer reports and data files.

        50.    In violation of 15 U.S.C. § 1681i(a)(4)t EXPERIAN failed to review and

consider all relevant infonnation submitted by the Plaintiff in regard to the disputed

information.

       51.     In violation of IS U.S.C. § 168li(a)(]}(A)t EXPERIAN failed to use

reasonable procedures to properly investigate Plaintiffs dispute and continued to prepare

and publish credit reports containing false information.

       52.     In violation of 15 U.S.C. § 168li(a)(5), EXPERIAN took inadequate action

to correct Plaintiff's credit reports or delete the false data or otherwjse conduct an

appropriate investigation.




                                               8
Case 6:19-cv-00018-PGB-DCI Document 1-1 Filed 01/04/19 Page 9 of 13 PageID 12




        53.     In violation of 15 U.S.C. § I 681 i(a)(2), EXPERIAN failed to provide

 Plaintiff and AMEX all relevant infonnation regarding the dispute before the end of the

 thirty {30) day period as proscribed by 15 U.S.C. § 168Ji(a)(l)(A).

        54.    In violation · of 15 U.S.C. § l68li(a)(6), EXPERIAN failed to provide

 Plaintiff with any notice of results from EXPERIAN's purported investigation.

        55.    EXPERIAN's conduct, action, and inaction was willful, rendering it liable

 for punitive damages in an amount to be detennined by the Court pursuant to 15 U.S.C. §

 1681n. In the alternative, it was negligent, entitling the Plaintiff to recover damages under

 15 u.s.c. § 16810.
                                                   ...
       56.     The Plaintiff requests and is entitled to recover costs and attorney's fees from

EXPERIAN in an amount to be determined by the CoW't pursuant to 15 U.S.C. § 1681n

and/or § 1681 o.

       57.     Plaintiff has been damaged as a result of the foregoing.


       WHEREFORE, PJaintiff, BLAINE MARTIN, hereby demands a judgment against

Defendan~ EXPERIAN, for actual, compensatory, and/or punitive damages, costs and

attorney fees. and requests a trial by jury on all issues so triable.

          COUNT V: FAIR CREDIT REPORTING ACT§ 1681s-2{b)-AMEX


        58.   Plaintiff incorporates paragraphs 1-26 as though fully set forth herein.

        S9.   EXPERIAN, EQUIFAX, and TRANSUNJON advised AMEX that Plaintiff

disputed the false charge off report. Each separate notice triggered duties under section

l681s-2(b) of FCRA.


                                               9
Case 6:19-cv-00018-PGB-DCI Document 1-1 Filed 01/04/19 Page 10 of 13 PageID 13




            60.    Despite receipt of the same dispute from three different sources, AMEX

  failed to respond and fa_iled to acknowledge the dispute jn violation of FCRA.

            61.   AMEX has willfully, or alternatively, negligently, violated FCRA, 15 U.S.C.

  § 1681 s-2(b), by failing to properly conduct reasonable reinvestigations.

           62.    In violation of 15 U.S.C. § 168ls-2(b)(l)(B), AMEX failed to review all

  relevant and pertinent infonnation provided to it, respectively, by the consumer reporting

 agencies and Plaintiff pursuant to§ J68Ji(a)(2).

           63.    In violation of 15 U.S.C. § 1681s-2(b)(l)(C), AMEX failed to accurately

 respond to the consumer reporting agencies and failed to respond to Plaintifrs dispute

 letter.

           64.    In violation of 15 U.S.C. § l68Js-2(b)(l)(D), AMEX failed to report to the

 consumer reporting agencies that the information AMEX reported in regard to the "PLUM

 CARD" account was inaccurate.

           65.    In violation of ts U.S.C. § 168ls-2(b)(1)(E), AMEX failed to retract, delete

 and suppress false and inaccurate infonnation it reported about the Plaintiff. And to
                     .
 permanently and lawfully correct its own internal records to prevent the reporting of the

 ''PLUM CARD.. account to the consumer reporting agencies.

           66.    AMEX is well aware that its respective reporting and activities would, and

 will, damage PJaintiffs ability to enjoy life and utilize the credit rating and reputation he

 secured by honoring their obligations to all of their creditors.

           67.    AMEX;s conduct, action, and inaction was willful, rendering it liable for

 punitive damages in an amount to be determined by the Court pursuant to 15 U.S.C. §


                                               10
Case 6:19-cv-00018-PGB-DCI Document 1-1 Filed 01/04/19 Page 11 of 13 PageID 14




  1681 n. In the alternative, it was negligent, entitling the Plaintiff to recover damages under

  IS U.S.C. § 16810.

          68.   The Plaintiff requests and is entitled to recover costs and attorney's fees from

  AMEX in an amount to be detennined by the Court pursuant to 15 U.S.C. § 1681n and/or

 § 16810.

          69.   Plaintiff has been damaged as a result of the foregoing.


          WHEREFORE, Plaintiff, BLAINE MARTIN, respectfully requests a judgment

 against Defendant, AMEX. for actual, compensatory, and/or punitive damages, costs and

 attorney fees, and requests a trial by jury on all issues so triable.

            COUNT VI: FLORIDA COMMON LAW DEFAMATION - AMEX


          70. Plaintiff incoiporates paragraphs 1-26 as though fully set forth herein.
                                                          0
          71. AMEX published the charge off of the PLUM CARD,, account to the credit

 reporting agencies and published to the credit reporting agencies, and published through

 the credit reporting agencies to all of Plaintiff's potential lenders in Florida.

          72. The publication provided by AMEX to the credit reporting agencies

 regarding the Plaintiff's credit history was false. AMEX with knowledge of falsity, and

 with no reasonable basis to believe that the Plaintiff was responsible for the account at

 issue, reported an illegitimate debt of the Plaintiff.

          73. The defamatory conduct of AMEX was wi1Iful, deliberate, intentional and/or

 with reckless disregard for the interests and rights of Plaintiff such as to justify an award




                                               11
Case 6:19-cv-00018-PGB-DCI Document 1-1 Filed 01/04/19 Page 12 of 13 PageID 15




  of punitive damages against ~MEX, or alternatively it was negligent entitling Plaintiff to

 general damages.

            74_. AMEX should have been aware that it was unable to pursue further action

 .regarding the uPLUM CARD" account due to lhe Joint DismissaJ with Prejudice. See

 artached "Exhibit A."

            75. As a result of this conduct, action and inaction of AMEX, the Plaintiff

 suffered damage by loss of credit; loss of the ability to purchase and benefit from credit;

 and the mental and emotional pain, anguish, humiJiation, and embarrassment of credit

 denials.

            76. Plaintiff has been damaged in Florida as a result of the foregoing.


            WHEREFORE, Plaintiff, BLAINE MARTIN, respectfully requests a judgment

 against Defendant, AMEX~ for actual, compensatory, and/or punitive damages, costs and

 attorney fees, and requests a trial by jury on alJ issues so triable.


 Date: 12/30/J 8.




                                               12
                Case 6:19-cv-00018-PGB-DCI Document 1-1 Filed 01/04/19 Page 13 of 13 PageID 16
•   '   '   I




                                                            EXHIBIT A

                    filing # 31149152 E·Filed 08/21/2015 10: I0:53 AM


                                            IN 'JU CIRCOttCOUR'l' OF'DIE MIN'III amJrnJ.Cl)d.l)h
                                                    IN ANDBCR Ol!iCBOLA CO'ONTY,JUJBIDA




                               fflMQiftmpgYPW9IARYpPPW!Wz!QJllfflMJDICl§9!PPlflPAftTIJ:tN4
                                                       llWIJllf
                                    c;,msaNOW.~Al!IIIIIICAJlf DPIWSB&NIC,IIB..\,..._,.,........._
                              (lnnizdtr zmnd IDa "l'lalmir). bymd laaap amnfpd oaamel.llDlf lmllylila,1!bfsNodoe af

                              laml Vca1mllmyDbmlllalofPlldatlfPI Cllmplafat"PlmtDidin!lllr,JILAJN'&A IWmN,   will,_...




                                                            cnr1wc+DWPBD£'1




                                                                       13
